Citation Nr: 1800902	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  17-60 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, as a residual of a cold weather injury.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as a residual of a cold weather injury.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, as a residual of a cold weather injury.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, as a residual of a cold weather injury.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Kristy L Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to November 1954, to include service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed disorders. 

The Veteran alleges that he suffers from peripheral neuropathy in his extremities as a result of his exposure to cold weather conditions during service.  In a December 2016 notice of disagreement, the Veteran wrote that he was exposed to the cold weather while on guard duty in Korea and that he had inadequate clothing to keep him warm.  The available service treatment records were negative for complaints, treatments or diagnoses related to peripheral neuropathy of the extremities.  The Board notes that the Veteran's service records are fire-related.  An April 2004 VA treatment note reflects an assessment of non-insulin dependent diabetes mellitus with early symptoms of peripheral neuropathy.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed peripheral neuropathy of the extremities.  Therefore, on remand, such an examination with an opinion should be obtained.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from September 2017 to the present. 

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify whether the Veteran currently has peripheral neuropathy of any extremity, or has had such a diagnosis at any time during the pendency of his April 2016 claims. 

b)  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during any period of service, or is otherwise related to such period of service, to include exposure to cold weather conditions during service.

In offering such opinion, the examiner should consider the Veteran's statements regarding his exposure to cold weather.  The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.   An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




